[Cite as State v. Seawell, 2020-Ohio-155.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             WARREN COUNTY




STATE OF OHIO,                                    :

       Appellant,                                 :     CASE NO. CA2019-05-050

                                                  :             OPINION
    - vs -                                                       1/21/2020
                                                  :

JESSIE J. SEAWELL,                                :

       Appellee.                                  :




      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 18CR34975



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellant

Ben M. Swift, P.O. Box 49637, Dayton, Ohio 45449, for appellee



        PIPER, J.

        {¶ 1} Appellant, the state of Ohio, appeals a decision of the Warren County Court of

Common Pleas granting intervention in lieu of conviction ("ILC") to appellee, Jessie Seawell.

        {¶ 2} Seawell filed a motion for ILC after he was indicted on four counts of illegal

assembly or possession of chemicals for the manufacture of drugs, each third-degree

felonies. The trial court ordered an ILC assessment, and the state objected to the possibility
                                                                       Warren CA2019-05-050

of ILC asserting that Seawell was ineligible according to the ILC statute. The trial court held

a hearing and determined that Seawell was statutorily eligible. The trial court then accepted

Seawell's guilty pleas to the charges against him and ordered ILC, including outpatient drug,

alcohol, and mental health treatment. The state now appeals the trial court's decision, raising

the following assignment of error:

       {¶ 3} SEAWELL WAS NOT ELIGIBLE FOR INTERVENTION IN LIEU OF

CONVICTION ("ILC") UNDER R.C. 2951.041(B). THE TRIAL COURT DID NOT HAVE

AUTHORITY TO GRANT HIM ILC.

       {¶ 4} The state argues in its assignment of error that the trial court erred in granting

Seawell ILC because he was ineligible for such.

       {¶ 5} Generally, a trial court's decision relative to an offender's motion for ILC is

reviewed for an abuse of discretion. State v. Flanagan, 12th Dist. Butler No. CA2002-05-

120, 2003-Ohio-1444. However, a trial court's interpretation and application of the statutory

eligibility requirements for intervention is a matter of law subject to a de novo review. State v.

Casto, 12th Dist. Clermont No. CA2008-08-033, 2009-Ohio-791, ¶ 12.

       {¶ 6} The primary goal of statutory interpretation is to ascertain and give effect to the

legislature's intent in enacting the statute. State v. Hairston, 101 Ohio St. 3d 308, 2004-Ohio-

969. This court must first look to the plain language of the statute to determine the intent.

State ex rel. Burrows v. Indus. Comm., 78 Ohio St. 3d 78, 81 (1997). When the statute's

meaning is unambiguous and definite, we apply the statute as written and no further

interpretation is necessary. Id.

       {¶ 7} We find that the language of the ILC statute is not ambiguous, and thus look to

its plain language. In order to qualify for ILC, the defendant must meet each of the ten

requirements set forth in R.C. 2951.041(B)(1) thru (10). Among these, and according to R.C.

2951.041(B)(2), an offender is not eligible for ILC if the offense to which he or she ultimately
                                               -2-
                                                                      Warren CA2019-05-050

pleads guilty involves a felony of the first, second, or third degree. According to R.C.

2951.041(B)(3), the offender must also not be charged with specific enumerated offenses,

such as a violation of R.C. 2925.02, R.C. 2925.04, or R.C. 2925.06. Nor can the offender be

charged with a violation of R.C. 2925.03 that is a felony of the first, second, third, or fourth

degree. Nor can the offender be charged with a violation of R.C. 2925.11 that is a felony of

the first or second degree.

       {¶ 8} Given the plain language of the statute, R.C. 2951.041(B)(3) does not implicate

the offense to which an offender ultimately pleads, but rather, only concerns the offense with

which the offender was originally charged. Accordingly, an offender who has been originally

charged with any of the offenses specified in R.C. 2951.041(B)(3) may not qualify for ILC

even if the charges are later amended or the offender pleads guilty to some other charge not

specified in the (B)(3) subsection.

       {¶ 9} The record indicates that Seawell was charged with four counts of illegal

assembly or possession of chemicals for the manufacture of drugs in violation of R.C.

2925.041(A) and that he pled guilty to each. While the charges against him did not render

him ineligible under R.C. 2951.041(B)(3), as they are not enumerated in the subsection, his

guilty plea to the four charges do render him ineligible under R.C. 2951.041(B)(2), which

expressly states that the offense cannot be a first, second, or third-degree felony.

       {¶ 10} Seawell argues that recent changes to the ILC statutory scheme make him

eligible for ILC because subsection (B)(3) no longer renders an offender charged with a third-

degree possession charge ineligible for ILC. Seawell asserts that this change shows that the

legislature had the intent to make a specific exception for third-degree felony possession

charges, which would be rendered ineffectual because of the (B)(2) exclusion of all third-

degree felonies. However, and as stated above, (B)(2) is specific to the offenses to which



                                              -3-
                                                                     Warren CA2019-05-050

one pleads guilty while (B)(3) is specific to the charges brought against an offender

regardless of his or her ultimate plea.

       {¶ 11} Moreover, and despite changes made to the statute, the legislature chose not

to remove the requirement stated in R.C. 2951.041(B) that the offender meet "all of the" ten

enumerated requirements, including the one listed in subsection (B)(2) that the offense not

be of the first, second, or third degree. As such, we find the trial court erred in determining

that Seawell was eligible for ILC. We therefore sustain the state's assignment of error,

reverse the grant of ILC, and remand so that the case against Seawell may continue

accordingly.

       {¶ 12} Judgment reversed, and the cause is remanded for further proceedings.


       RINGLAND, P.J., and M. POWELL, J., concur.




                                              -4-